Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed 06/16/2021 has been entered. Claims 11-12, 14-17, 19 and 21 remain pending in the application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-12, 14-17, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hallek (Document Id: DE 102010033213 A1, All citations provided from machine translation attached) in view of Murakawa (JP 2015152325 A, All citations provided from machine translation attached) and Sokolov (RU 2444009 C1, All citations provided from machine translation attached)

Regarding claim 11, Hallek teaches ascertaining one or more relationships that are each of respective subsets of the plurality of echo signals, each of the relationships being of the echo signals of the respective subset to each other and being at least based on run times and a respective significance of each of the echo signals. (Paragraph 30, Claim 1) 

Further regarding claim 11, Hallek teaches grouping, for each of the subsets or which a respective one of the one or more relationships has been ascertained: the echo signals of the respective subset into a respective echo signal group: and providing a property that is characteristic of the respective echo signal group. (Paragraph 30, Claim 1) 

Further regarding claim 11, Hallek teaches wherein a run time of each of the echo signals is determined by calculating a time difference between a time of emission of the 

Further regarding claim 11, Hallek teaches the invention as claimed but does not explicitly teach emitting, via an ultrasonic transmitter of a first ultrasonic sensor, an ultrasonic signal having a constant frequency or a chirp shape.
Murakawa, in the same field of endeavor teaches emitting, via an ultrasonic transmitter (130) of a first ultrasonic sensor (130), an ultrasonic signal having a constant frequency or a chirp shape. (Page.1, paragraph 3, Page.7, paragraph 7) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Hallek to incorporate emitting, via an ultrasonic transmitter of a first ultrasonic sensor, an ultrasonic signal having a constant frequency or a chirp shape as taught by Murakawa in order to transmit an ultrasonic pulse having a fundamental frequency in order to measure the ultrasonic flow velocity.

Further regarding claim 11, Hallek teaches the invention as claimed but does not explicitly teach receiving, via an ultrasonic receiver of a second electronic sensor, a plurality of echo signals reflected by different points of an object.
Murakawa, in the same field of endeavor teaches receiving, via an ultrasonic receiver (120, 130a) of a second electronic sensor (120, 130a), a plurality of echo signals reflected by different points of an object. (Page.2, paragraph 8, Page.7, paragraph 11-Page.8, paragraph 1) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Hallek to incorporate receiving, via an ultrasonic receiver of a second electronic sensor, a plurality of echo signals reflected by 

Further regarding claim 11, Hallek teaches the invention as claimed but does not explicitly teach wherein each of the ultrasonic sensors include the ultrasonic receiver and the ultrasonic transmitter.
Murakawa, in the same field of endeavor teaches wherein each of the ultrasonic sensors (130, 130a) include the ultrasonic receiver and the ultrasonic transmitter. (Page.1, paragraph 3, Page.7, paragraphs 7 and 10, Page.5, paragraph 4) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Hallek to incorporate wherein each of the ultrasonic sensors include the ultrasonic receiver and the ultrasonic transmitter as taught by Murakawa in order to transmit and receive an ultrasonic pulse reflected by the fluid and converts the ultrasonic pulse into an analog electric signal, and outputs it.

Further regarding claim 11, Hallek teaches the invention as claimed but does not explicitly teach wherein since each of the echo signals from the plurality of echo signals have a different point of origin on the object, the echo signals arrive at the ultrasonic sensors at different times and have different signal shapes and signal amplitudes.
Murakawa, in the same field of endeavor teaches wherein since each of the echo signals from the plurality of echo signals have a different point of origin on the object, the echo signals arrive at the ultrasonic sensors at different times and have different signal shapes and signal amplitudes. (Page.1, paragraph 2, Page.8, paragraph 3, Page.2, paragraph 1) Murakawa teaches transmitting and receiving ultrasonic pulses a plurality of times (echo signals arrive at the ultrasonic sensors at different times) and Murakawa 

Further regarding claim 11, Hallek teaches the invention as claimed but does not explicitly teach wherein the emitting of the ultrasonic signal and the receiving of the plurality of echo signals are performed respectively by both of the ultrasonic sensors (130, 130a, 130b).
Murakawa, in the same field of endeavor teaches wherein the emitting of the ultrasonic signal and the receiving of the plurality of echo signals are performed respectively by both of the ultrasonic sensors. (Page.2, paragraph 7-8, Page.7, paragraph 7 and 11-Page.8, paragraph 1) Applicant discloses the limitation of “ …so that the ultrasonic sensors can receive the echo signals from the ultrasonic signals that they themselves emitted and/or echo signals from the ultrasonic signals emitted by the other of the ultrasonic sensors”, however this limitation is a case of intended use/desired outcome and therefore has no patentable weight. It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Hallek to incorporate wherein the emitting of the ultrasonic signal and the receiving of the plurality of echo signals are performed respectively by both of the ultrasonic sensors as taught by 

Further regarding claim 11, Hallek in view of Murakawa teaches the invention as claimed but does not explicitly teach wherein the significance of each of the echo signals is determined by running each one of the echo signals through an optimal or matched filter, which is configured to a signal shape of the ultrasonic signal, wherein an amplitude at an output of the filter is regarded as the significance of each of the echo signals, so that at least an amplitude of a respective one of the echo signals and its similarity in its signal shape with respect to the emitted ultrasonic signal is used to determine the significance of echo signal.
Sokolov, in the same field of endeavor teaches wherein the significance of each of the echo signals is determined by running each one of the echo signals through an optimal or matched filter, which is configured to a signal shape of the ultrasonic signal, wherein an amplitude at an output of the filter is regarded as the significance of each of the echo signals. (Page.3, paragraph 4) Sokolov teaches ultrasonic echo signals that are fed to the input of the controlled optimal filter 8. Sokolov further teaches that the amplitude of the signal at the output of the optimal filter is proportional to the energy of the input signal, as a result of the processing of the echo signal described above, the total amplitude of the signal at the output of the storage ring is proportional to the total energy of all radio pulses. It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Hallek in view of Murakawa to incorporate wherein the significance of each of the echo signals is determined by running each one of the echo signals through an optimal or matched filter, which is configured to a signal shape of the ultrasonic signal, wherein an amplitude at an output of the filter is regarded as the significance of each of the echo signals as taught by so that at least an amplitude of a respective one of the echo signals and its similarity in its signal shape with respect to the emitted ultrasonic signal is used to determine the significance of echo signal.”, however this limitation is a case of intended use/desired outcome and therefore has no patentable weight. Furthermore the limitation as disclosed is common with the use of an optimized filter. This is clear because optimized filters are used to correlate a known signal template with the incoming signal. This is how it improves the SNR.  

Regarding claim 12, Hallek teaches wherein the ascertaining of the one or more relationships includes determining, as a criterion of relatedness between two consecutive ones of the plurality of echo signals, whether a run time difference between the run times of the two consecutive echo signals is smaller than a defined time value. (Paragraph 30, Paragraph 8, Claim 1)

Regarding claim 14, Hallek teaches wherein the specific time value is reduced after a relatedness of the two consecutive echo signals is ascertained. (Paragraph 32, Paragraph 3, lines 6-7, Paragraph 5, Paragraph 30, Claim 1) Hallek discloses “the data rate and thus the maximum number of transmittable echo information per ultrasonic sensor must be reduced”, this data rate and echo information would include a specific time value and henceforth is being reduced in order to avoid bus overload. 

Regarding claim 15, Hallek teaches wherein the ascertaining of the one or more relationships includes determining, as a criterion of relatedness between two consecutive ones of the plurality of echo signals, that the significance of a first received 

Regarding claim 16, Hallek teaches wherein the ascertaining of the one or more relationships includes determining, as a criterion against relatedness between two consecutive ones of the plurality of echo signals, that a second received one of the two consecutive echo signals is assignable to an echo signal group different than the other of the two consecutive echo signals. (Paragraph 30, Claim 1, Fig.2, Fig.3, EC1, EC2, ET1, ET2) Hallek discloses that echo signals E1-E7 are combined to form an echo cluster EC1 and EC2.

Regarding claim 17, Hallek teaches classifying, for a respective one of the echo signal groups, an object from which the echo signals of the echo signal group were reflected based on a property characteristic for the echo signal group. (Paragraph 16)

Regarding claim 19, Hallek teaches wherein the significance of the first received on the echo signals of the respective echo signal group is adapted as a function of a number of the echo signals grouped in the respective echo signal group. (Paragraph 30, Claim 1, Fig.3, E1-E4 grouped together as EC1 and E5-E7 grouped together as EC2)

Regarding claim 21, Hallek teaches an electronics, arrangement for performing the following: ascertaining one or more relationships that are each of respective subsets of the plurality of echo signals, each of the relationships being of the echo signals of the respective subset to each other and being at least based on run times and/or a respective significance of each of the echo signals. (Paragraph 30, Claim 1) 

Further regarding claim 21, Hallek teaches grouping, for each of the subsets or which a respective one of the one or more relationships has been ascertained: the echo signals of the respective subset into a respective echo signal group: and providing a property that is characteristic of the respective echo signal group. (Paragraph 30, Claim 1) 

Further regarding claim 21, Hallek teaches wherein a run time of each of the echo signals is determined by calculating a time difference between a time of emission of the ultrasonic signal and a reception of a respective one of the echo signals, and wherein the time difference is the run time associated with the respective one of the echo signals. (Paragraph 30, claim.1) 

Further regarding claim 21, Hallek teaches the invention as claimed but does not explicitly teach an ultrasonic transmitter of a first ultrasonic sensor to transmit an ultrasonic signal having a constant frequency or a chirp shape.
Murakawa, in the same field of endeavor teaches an ultrasonic transmitter (130) of a first ultrasonic sensor (130) to transmit an ultrasonic signal having a constant frequency or a chirp shape. (Page.1, paragraph 3, Page.7, paragraph 7) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Hallek to incorporate an ultrasonic transmitter of a first ultrasonic sensor to transmit an ultrasonic signal having a constant frequency or a chirp shape as taught by Murakawa in order to transmit an ultrasonic pulse having a fundamental frequency in order to measure the ultrasonic flow velocity.

Further regarding claim 21, Hallek teaches the invention as claimed but does not explicitly teach an ultrasonic receiver of a second electronic sensor to receive a plurality of echo signals, reflected by different points of an object.
Murakawa, in the same field of endeavor teaches an ultrasonic receiver (120, 130a) of a second electronic sensor (120, 130a) to receive a plurality of echo signals, reflected by different points of an object. (Page.2, paragraph 8, Page.7, paragraph 11-Page.8, paragraph 1) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Hallek to incorporate an ultrasonic receiver of a second electronic sensor to receive a plurality of echo signals, reflected by different points of an object as taught by Murakawa in order to receive an ultrasonic pulse reflected by the fluid and converts the ultrasonic pulse into an analog electric signal, and outputs it.

Further regarding claim 21, Hallek teaches the invention as claimed but does not explicitly teach wherein each of the ultrasonic sensors include the ultrasonic receiver and the ultrasonic transmitter.
Murakawa, in the same field of endeavor teaches wherein each of the ultrasonic sensors (130, 130a) include the ultrasonic receiver and the ultrasonic transmitter. (Page.1, paragraph 3, Page.7, paragraphs 7 and 10, Page.5, paragraph 4) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Hallek to incorporate wherein each of the ultrasonic sensors include the ultrasonic receiver and the ultrasonic transmitter as taught by Murakawa in order to transmit and receive an ultrasonic pulse reflected by the fluid and converts the ultrasonic pulse into an analog electric signal, and outputs it.

Further regarding claim 21, Hallek teaches the invention as claimed but does not explicitly teach wherein since each of the echo signals from the plurality of echo signals 
Murakawa, in the same field of endeavor teaches wherein since each of the echo signals from the plurality of echo signals have a different point of origin on the object, the echo signals arrive at the ultrasonic sensors at different times and have different signal shapes and signal amplitudes (Page.1, paragraph 2, Page.8, paragraph 3, Page.2, paragraph 1) Murakawa teaches transmitting and receiving ultrasonic pulses a plurality of times (echo signals arrive at the ultrasonic sensors at different times) and Murakawa teaches a method using two different ultrasonic repetition frequencies and obtaining phase difference and the spatial resolution and the beam diameter may be made different in each region, and the measurement volumes in those regions may be made different. (different signal shapes and signal amplitudes). It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Hallek to incorporate wherein since each of the echo signals from the plurality of echo signals have a different point of origin on the object, the echo signals arrive at the ultrasonic sensors at different times and have different signal shapes and signal amplitudes as taught by Murakawa in order to calculate flow velocity.

Further regarding claim 21, Hallek teaches the invention as claimed but does not explicitly teach wherein the emitting of the ultrasonic signal and the receiving of the plurality of echo signals are performed respectively by both of the ultrasonic sensors.
Murakawa, in the same field of endeavor teaches wherein the emitting of the ultrasonic signal and the receiving of the plurality of echo signals are performed respectively by both of the ultrasonic sensors. (Page.2, paragraph 7-8, Page.7, paragraph 7 and 11-Page.8, paragraph 1) Applicant discloses the limitation of “ …so that the ultrasonic sensors can receive the echo signals from the ultrasonic signals that they themselves 


Further regarding claim 21, Hallek in view of Murakawa teaches the invention as claimed but does not explicitly teach wherein the significance of each of the echo signals is determined by running each one of the echo signals through an optimal or matched filter, which is configured to a signal shape of the ultrasonic signal, wherein an amplitude at an output of the filter is regarded as the significance of each of the echo signals, so that at least an amplitude of a respective one of the echo signals and its similarity in its signal shape with respect to the emitted ultrasonic signal is used to determine the significance of echo signal.
Sokolov, in the same field of endeavor teaches wherein the significance of each of the echo signals is determined by running each one of the echo signals through an optimal or matched filter, which is configured to a signal shape of the ultrasonic signal, wherein an amplitude at an output of the filter is regarded as the significance of each of the echo signals. (Page.3, paragraph 4) Sokolov teaches ultrasonic echo signals that are fed to the input of the controlled optimal filter 8. Sokolov further teaches that the amplitude of the signal at the output of the optimal filter is proportional to the energy of the input signal, as a result of the processing of the echo signal described above, the so that at least an amplitude of a respective one of the echo signals and its similarity in its signal shape with respect to the emitted ultrasonic signal is used to determine the significance of echo signal.”, however this limitation is a case of intended use/desired outcome and therefore has no patentable weight. Furthermore the limitation as disclosed is common with the use of an optimized filter. This is clear because optimized filters are used to correlate a known signal template with the incoming signal. This is how it improves the SNR.  

Response to Arguments
Applicant’s amendments to the claims are sufficient to overcome the rejection under 35 U.S.C. 101 and 112 (a), (b) and (d) of claims 11-12, 14-17, 19 and 21.  Accordingly the rejections have been withdrawn.

Applicant’s arguments with respect to claim(s) 11-12, 14-17, 19 and 21 have been considered but are moot in view of the references cited in the most current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The references made herein are done so for the convenience of the applicant. They are in no way intended to be limiting. The prior art should be considered in its entirety.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755.  The examiner can normally be reached on Monday - Friday 7:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/A.A./Examiner, Art Unit 3645                                                                                                                                                                                                        

/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645